Citation Nr: 1024553	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.  

Initially, the Board notes that in July 2006 the Veteran withdrew 
his request for a hearing before a Veterans' Law Judge sitting at 
the RO which request he had earlier made in his May 2006 VA Form 
9.  Therefore, the Board finds that adjudication of the current 
appeal may go forward without scheduling the Veteran for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that records obtained by the RO in 
November 2003 shows that the Veteran had been in receipt of 
Social Security Administration (SSA) disability benefits since 
August 2002.  However, while a review of the record on appeal 
shows that the Veteran has provided VA with voluminous treatment 
records, some of which may have also been used in support of his 
claim for SSA disability, it fails to show that the RO has ever 
request all of the Veteran's records from the SSA including a 
copy of the decision granting him these benefits.  Therefore, the 
Board finds that a remand is required to obtain these records.  
See 38 U.S.C.A. § 5103A(b) (West 2002); Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000) (holding that VA has a duty to acquire both 
the Veteran's SSA decision and the supporting medical records 
pertinent to the SSA claim).  

Similarly, in an October 2004 statement in support of claim the 
Veteran notified the RO that he received treatment for his 
disabilities from a Dr. Woods and a Dr. Willoby.  However, 
neither a request for these records nor the records themselves 
appears in the claims files.  Therefore, while the appeal is in 
remand status his treatment records from these physicians should 
also be obtained and associated with the record.  See 38 U.S.C.A. 
§ 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) 
(holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them).  

Likewise, because the Veteran notified the RO in a December 2003 
statement that he received ongoing treatment for his disabilities 
from the Nashville VA Medical Center and because the records 
already obtained by the RO from this facility do not date back to 
his 1965 separation from active duty, while the appeal is in 
remand status the agency of original jurisdiction should also 
obtain and associate with the record all of his post-1965 
treatment records from the Nashville VA Medical Center that have 
not already been associated with the claims files.  See 
38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that VA adjudicators are deemed to have constructive 
notice of VA treatment records).

Lastly, the Board notes that the Veteran in his May 2006 VA Form 
9, Appeal to Board of Veterans' Appeals, notified VA that he had 
surgery on his back while on active duty.  Tellingly, service 
treatment records including his May 1965 separation examination 
neither document the claimed surgery or any other treatment for 
an in-service back disorder.  However, the Board notes that in-
patient treatment records generated during the time in which a 
service member receives treatment when hospitalized are sometimes 
kept at that facility and not associated with the Veteran's 
service treatment records.  Therefore, while the appeal is in 
remand status the agency of original jurisdiction should contact 
the Veteran and, after obtaining the name of the hospital he 
underwent back surgery while on active duty and the approximate 
dates of that hospitalization, attempt to obtain these clinical 
records.  Id.

In this regard, if any records obtained pursuant to the above 
development documents complaints, diagnoses, or treatment for a 
back and/or left eye disorder while on active duty, the Veteran 
should be provided with a VA examination to ascertain if any 
current back and/or left eye disorder is due to that documented 
in-service complaint, diagnosis, or treatment.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC, after obtaining from the 
Veteran the name of the hospital at which 
he underwent surgery on his back while on 
active duty and the approximate dates of 
his hospital stay, should contact that 
hospital or go through other official 
channels as necessary and request copies of 
the Veteran's in-patient treatment records 
(i.e. clinical records).  Efforts to obtain 
the requested records should be ended only 
if it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  All 
actions to obtain the requested records 
should be documented fully in the claims 
files.  Because these are Federal records, 
if they cannot be located or no such 
records exist, a memorandum of 
unavailability must be associated with the 
claims files and the Veteran should be 
provided with a copy of that memorandum.

2.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for SSA disability benefits as well 
as the medical records relied upon 
concerning that claim.  Efforts to obtain 
the requested records should be ended only 
if it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  All 
actions to obtain the requested records 
should be documented fully in the claims 
files.  Because these are Federal records, 
if they cannot be located or no such 
records exist, a memorandum of 
unavailability must be associated with the 
claims files and the Veteran should be 
provided with a copy of that memorandum.

3.  The RO/AMC, after obtaining 
authorizations from the Veteran, should 
obtain and associate with the claims files 
all of his treatment records from Dr. Woods 
and Dr. Willoby.  All actions to obtain the 
requested records should be documented 
fully in the claims files.  Thereafter, the 
Veteran should be notified in writing if 
the records are unavailable.  

4.  The RO/AMC should obtain and associate 
with the record all of the Veteran's post-
1965 treatment records from the Nashville 
VA Medical Center that have not already 
been associated with the claims files.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims files.  
Because these are Federal records, if they 
cannot be located or no such records exist, 
a memorandum of unavailability must be 
associated with the claims files and the 
Veteran should be provided with a copy of 
that memorandum.

5.  After undertaking the above development 
to the extent possible and if the above 
development documents complaints, 
diagnoses, or treatment for a back 
and/or left eye disorder while on 
active duty, the RO/AMC should make 
arrangements with an appropriate VA medical 
facility for the Veteran to be afforded an 
examination to ascertain the origins or 
etiology of that disability.  The claims 
folders are to be provided to the examiner 
for review in conjunction with the 
examination.  After a review of the record 
on appeal and an examination of the 
claimant, the examiner should provide 
answers to the following questions:

(a)	Does the Veteran have a chronic 
disability of the back and/or left 
eye and, if so, what are the 
diagnoses?
(b)	Is it at least as likely as not 
that any of the currently diagnosed 
disabilities of the back and/or 
left eye were caused by a disease 
or injury during his military 
service?
(c)	If the disabilities of the 
Veteran's back include arthritis, 
is it at least as likely as not 
that that arthritis manifested 
itself to a compensable degree in 
the first post-service year?

Note:  In providing answers to the above 
questions, the examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

6.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated Veterans Claims 
Assistance Act of 2000 (VCAA) notice in 
accordance with the United States Court of 
Appeals for Veterans Claims (Court) holding 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009). 

7.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

